Detailed Action

1.	This Office Action is responsive to the Amendment filed on 02/23/2022.  Claims 1, 2, 4-6, 11-12 and 19-29 are pending and presented for examination.  The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement

2.	The information disclosure statements (IDSes) submitted on 11/02/2021, 01/17/2022 and 04/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1, 4-6, 11, 19-23 and 25-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Naidoo et al. (US 7,130,383), in view of Xu et al. (US 2008/0165787 A1) and further in view of Hodges et al. (US 2005/0114432 A1), hereinafter “Naidoo”, “Xu” and “Hodges”, correspondingly.

5.	As to claim 1, Naidoo teaches a system comprising:
a computing device (i.e., a security system server 131 of Figs. 1-2) located external to a premises (i.e., premises 110 of Figs. 1-2), wherein the computing device is configured to:
receive, from a user device (i.e., monitoring client 133 and/or remote client 155) located external to the premises, a request for content from a premises device located at the premises (i.e., a remote client 155 located at a remote location 150 may connect to the security server 131 and security gateway 115 after authentication via network 120 for accessing audio and video data from cameras 112 and audio stations 107, and one or more sensors 105); and
send, to a gateway device located at the premises, a request to cause transmission of the content to the user device (i.e., After authentication, security system server 131 may be configured to create a data connection between the remote client 155 and security gateway 115 to allow remote user 152 at remote location 150 to view all or selected portions of the video images from video cameras 112 and audio data from audio stations 107) (Naidoo, Figs. 1-3, col. 10, lines 18-38); and
the gateway device, wherein the gateway device is configured to:
determine a video stream format, of a plurality of video stream formats, for transmission of the content based at least on a characteristic of the user device (i.e., depending on the bandwidth of the connection [read as a characteristic of the user device], the information transmitted to remote client 155 may be of a lower quality than that transmitted to security system 131 … For example, the video transmitted to remote client 155 may have a lower frame rate, lower resolution, and/or lower color depth) (Naidoo, col. 10, lines 46-52);
cause, based at least on the request, transmission of the content to the user device via the determined video stream format (i.e., media communications protocols may be used to transmit audio and video content from media handler 415, submit control messages, and support Voice Over IP, streaming audio, and video services between the residence and monitoring client 133) (Naidoo, col. 10, lines 3-52 and col. 16, lines 33-45).
Naidoo does not explicitly teach “determine a video stream format of a plurality of video stream formats for transmission of the content based at least on a priority of the video stream format and at least one of a privacy requirement of the user device, relative success among the plurality of video stream formats, or an authentication requirement of the user device”.
In an analogous art, Xu teaches that different priorities may be set for the [different] media stream codec formats supported by the negotiation initiating party and the packet time capabilities supported for each media stream codec format, and the negotiation responding party may select a media stream codec format with a higher priority and a packet time capability with a higher priority supported for the media codec format first, so that the negotiation result may meet an actual demand for media stream transmission better (i.e., determine a video stream format of a plurality of video formats for transmission of the content based at least on a priority of the video stream format) (Xu, paragraph [0086]).
In another analogous art, Hodges teaches a system and method for providing communications services, wherein the [video] data may be segmented according to various objectives, rules, and/or requirements of the client communication devices.  The Analysis Module, for example, might decide that one segment of data might need color correction to account for the limited/different color capabilities of the client communications device … Other segments might need transformation from one video standard to another video standard.  These various segmentation schemes may be specified by network parameters, by performance criteria, by a profile, and/or by security/privacy requirements (i.e., determine a video stream format of a plurality of video stream formats for transmission of the content based at least on one of a privacy requirement of the user device, relative success among the plurality of video stream formats, or an authentication requirement of the user device) (Hodges, paragraphs [0015-0016] and [0053-0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of “determine a video stream format, of a plurality of video stream formats, for transmission of the content based at least on a priority of the video stream format and at least one of a privacy requirement of the user device, relative success among the plurality of video stream formats, or an authentication requirement of the user device”, as disclosed by Suito and Hodges, into the teachings of Naidoo to enable the system to meet an actual demand for media stream transmission better (Xu, paragraph [0086]) and/or to change, format, or alter to suit the characteristics, processing abilities, and/or storage capabilities of the client communications device (Hodges, [0013]).

6.	As to claim 4, Naidoo-Xu-Hodges teaches the system of claim 1, wherein transmission of the content comprises the premises device transmitting the content (i.e., cameras 112 and audio stations 107, and one or more sensors 105 continuously transmit audiovisual data and sensor data to security gateway 115 for caching, recording, or streaming to a remote user 152 or security system server 131) (Naidoo, col. 7, lines 15-60).

7.	As to claim 5, Naidoo-Xu-Hodges teaches the system of claim 1, wherein the causing transmission of the content comprises sending, via a relay server and to the user device, the content (i.e., security system server 131 of data center 132 receives audio and video from security gateway 115 and sends it in real-time to monitoring client 133) (Naidoo, Figs. 2 and 4, col. 11, line 53 – col. 12, line 41).104  102005.024263  

8.	As to claim 6, Naidoo-Xu-Hodges teaches the system of claim 1, wherein the premises device comprises at least one of a camera located at the premises, a sensor located at the premises, or an audio recording device located at the premises (i.e., cameras 112 and audio stations 107, and one or more sensors 105 continuously transmit audiovisual data and sensor data to security gateway 115 for caching, recording, or streaming to a remote user 152 or security server 131) (Naidoo, col. 7, lines 15-60).

9.	As to claim 21, Naidoo-Xu-Hodges teaches a method comprising:
receiving, by a gateway device and from a computing device, a request to cause transmission of content from a premises device located at a premises to a user device external to the premises (i.e., a remote client 155 located at a remote location 150 may connect to the security server 131 and security gateway 115 after authentication via network 120 for accessing audio and video data from cameras 112 and audio stations 107, and one or more sensors 105) (Naidoo, Figs. 1-3, col. 10, lines 18-38);
determining a video stream format of a plurality of video stream formats for transmission of the content based at least on a priority of the video stream format (i.e., Xu teaches that different priorities may be set for the [different] media stream codec formats supported by the negotiation initiating party and the packet time capabilities supported for each media stream codec format, and the negotiation responding party may select a media stream codec format with a higher priority and a packet time capability with a higher priority supported for the media codec format first, so that the negotiation result may meet an actual demand for media stream transmission better) (Xu, paragraph [0086]) and at least one of a privacy requirement of the user device, relative success among the plurality of video stream formats, or an authentication requirement of the user device (Hodges teaches a system and method for providing communications services, wherein the [video] data may be segmented according to various objectives, rules, and/or requirements of the client communication devices.  The Analysis Module, for example, might decide that one segment of data might need color correction to account for the limited/different color capabilities of the client communications device … Other segments might need transformation from one video standard to another video standard.  These various segmentation schemes may be specified by network parameters, by performance criteria, by a profile, and/or by security/privacy requirements) (Hodges, paragraphs [0015-0016] and [0053-0056]);
causing, based at least on the request, transmission of the content to the user device via the determined video stream format (i.e., cameras 112 and audio stations 107, and one or more sensors 105 continuously transmit audiovisual data and sensor data to security gateway 115 for caching, recording, or streaming to a remote user 152 or security system server 131) (Naidoo, Figs. 1 and 3; col. 7, lines 15-60).  The motivation of claim 1 is also applied to this claim.

10.	As to claim 11, Naidoo-Xu-Hodges teaches the method of claim 21, wherein the determining the video stream format based at least on the priority of the video stream format, comprises determining a first video stream format of a sequence of video stream formats (Xu, paragraph [0086]).  The same motivation of claim 1 is also applied to this claim.


11.	As to claim 22, Naidoo-Xu-Hodges teaches a gateway device (i.e., security gateway 115) comprising:
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the gateway device to:
receive, from a computing device, a request to cause transmission of content from a premises device located at a premises to a user device external to the premises (i.e., a remote client 155 located at a remote location 150 may connect to the security server 131 and security gateway 115 after authentication via network 120 for accessing audio and video data from cameras 112 and audio stations 107, and one or more sensors 105) (Naidoo, Figs. 1-3, col. 10, lines 18-38);
determine a video stream format of a plurality of video stream formats for transmission of the content based at least on a priority of the video stream format (i.e., Xu teaches that different priorities may be set for the [different] media stream codec formats supported by the negotiation initiating party and the packet time capabilities supported for each media stream codec format, and the negotiation responding party may select a media stream codec format with a higher priority and a packet time capability with a higher priority supported for the media codec format first, so that the negotiation result may meet an actual demand for media stream transmission better) (Xu, paragraph [0086]) and at least one of a privacy requirement of the user device, relative success among the plurality of video stream formats, or an authentication requirement of the user device (i.e., Hodges teaches a system and method for providing communications services, wherein the [video] data may be segmented according to various objectives, rules, and/or requirements of the client communication devices.  The Analysis Module, for example, might decide that one segment of data might need color correction to account for the limited/different color capabilities of the client communications device … Other segments might need transformation from one video standard to another video standard.  These various segmentation schemes may be specified by network parameters, by performance criteria, by a profile, and/or by security/privacy requirements) (Hodges, paragraphs [0015-0016] and [0053-0056]);
cause, based at least on the request, transmission of the content to the user device via the determined video stream format (i.e., cameras 112 and audio stations 107, and one or more sensors 105 continuously transmit audiovisual data and sensor data to security gateway 115 for caching, recording, or streaming to a remote user 152 or security system server 131) (Naidoo, Figs. 1 and 3; col. 7, lines 15-60).  The motivation of claim 1 is also applied to this claim.

12.	As to claim 19, Naidoo-Xu-Hodges teaches the gateway device of claim 22, wherein the instructions, when executed, cause the gateway device to determine the video stream format further based at least on a capability of the premises device (Hodges, paragraphs [0015-0016] and [0053-0056]).  The same motivation of claim 1 is also applied to this claim.

13.	As to claim 20, Naidoo-Xu-Hodges teaches the gateway device of claim 22, wherein the instructions, when executed, cause the gateway device to cause transmission of the content by routing, via the gateway device, the content (i.e., cameras 112 and audio stations 107, and one or more sensors 105 continuously transmit audiovisual data and sensor data to security gateway 115 for caching, recording, or streaming to a remote user 152 or security system server 131) (Naidoo, Figs. 1 and 3; col. 7, lines 15-60).

14.	As to claim 23, Naidoo-Xu-Hodges teaches the system of claim 1, wherein the priority of the determined video stream format is higher than a priority of another video stream format of the plurality of video stream formats (Xu, paragraph [0086]).  The motivation of claim 1 is also applied to this claim.

15.	As to claim 25, Naidoo-Xu-Hodges teaches the gateway device of claim 22, wherein the instructions, when executed, cause the gateway device to determine the video stream format further based at least on a network and cause transmission of the content via the network (i.e., depending on the bandwidth of the connection, the information transmitted to remote client 155 may be of a lower quality than that transmitted to security system 131 … For example, the video transmitted to remote client 155 may have a lower frame rate, lower resolution, and/or lower color depth) (Naidoo, col. 10, lines 46-52).

16.	As to claim 26, Naidoo-Xu-Hodges teaches the system of claim 1, wherein the video stream format comprises at least one of a Motion Picture Experts Group (MPEG)-4 (MPEG-4)/Real-Time Streaming Protocol (RTSP) video stream format, a Motion Picture Experts Group (MPEG)-4 (MPEG-4) Hyptertext Transfer Protocol over Secure Socket Layer (HTTPS) video stream format, a Motion Picture Experts Group (MIPEG)-4 (MPEG-4) Hyptertext Transfer Protocol (HTTP) video stream format, a Motion Picture Experts Group (MVPEG)-4 (MPEG-4) Hyptertext Transfer Protocol over Secure Socket Layer (HTTPS) video stream format, a Motion Joint Photographic Experts Group (JPEG) (MJPEG) Hyptertext Transfer Protocol over Secure Socket Layer (HTTPS) video stream format, or a Reverse Real-Time Streaming Protocol (RTSP) video stream format (Naidoo teaches that the present invention is not limited to any particular audio, video, or communications standards and may incorporate any such standards (i.e., video stream formats), including, without limitation: H.323, ADPCM, H.263, MPEG, User Datagram Protocol (UDP), and Transmission Control Protocol/Internet Protocol TCP/IP) (Naidoo, col. 8, lines 5-12).  

17.	As to claim 27, Naidoo-Xu-Hodges teaches the method of claim 21, wherein the video stream format comprises at least one of a Motion Picture Experts Group (MIPEG)-4 (MPEG-4)/Real-Time Streaming Protocol (RTSP) video stream format, a Motion Picture Experts Group (MPEG)-4 (MIPEG-4) Hyptertext Transfer Protocol over Secure Socket Layer (HTTPS) video stream format, a Motion Picture Experts Page 6 of 12 48 16-5020-48 15 .2DOCKET NO.: 102005.024263PATENT Application No.: 15/6342.55 Office Action Dated: March 21, 2019 Group (MPEG)-4 (M PEG-4) Hyptertext Transfer Protocol (HTTP) video stream format, a Motion Picture Experts Group (MPEG)-4 (MPEG-4) Hyptertext Transfer Protocol over Secure Socket Layer (HTTPS) video stream format, a Motion Joint Photographic Experts Group (JPEG) (MJPEG) Hyptertext Transfer Protocol over Secure Socket Layer (H-TTPS) video stream format, or a Reverse Real-Time Streaming Protocol (RTSP) video stream format (Naidoo teaches that the present invention is not limited to any particular audio, video, or communications standards and may incorporate any such standards (i.e., video stream formats), including, without limitation: H.323, ADPCM, H.263, MPEG, User Datagram Protocol (UDP), and Transmission Control Protocol/Internet Protocol TCP/IP) (Naidoo, col. 8, lines 5-12).  
  
18.	As to claim 28, Naidoo-Xu-Hodges teaches the system of claim 1, wherein a first video stream format has a first priority and a second video stream format has a second priority (i.e., if a plurality of data formats are selected, the data format can be specified from the plurality of data formats according to a predetermined priority) (Suito, paragraph [0051]).  The motivation of claim 1 is also applied to this claim.

19.	As to claim 29, Naidoo-Xu-Hodges teaches the method of claim 21, wherein a first video stream format has a first priority and a second video stream format has a second priority (i.e., if a plurality of data formats are selected, the data format can be specified from the plurality of data formats according to a predetermined priority) (Suito, paragraph [0051]).  The motivation of claim 1 is also applied to this claim.

20.	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Naidoo-Xu-Hodges, and further in view of Lingemann (US 2006/0009863 A1).

21.	As to claim 2, Naidoo-Xu-Hodges teaches the system of claim 1, wherein the security gateway 115 may include an alarm control panel 310, a video module 320, a web-enabled user interface 350 which includes a display device, such as a computer screen, television or keypad for displaying information to the user (Naidoo, col. 12, lines 45-47 and col. 14, lines 27-30), but does not explicitly teach “wherein the gateway device comprises a touchscreen device”.
	In an analogous art, Lingemann teaches a building automation system comprising a plurality of programmable user interface units including a touchscreen which displays a program scene screen object e1nabling the user to program any controllable electrical device in the building or associated areas (Lingemann, paragraph [0020]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of “programmable user interface including a touchscreen”, as disclosed by Lingemann, into the teachings of Naidoo-Xu-Hodges in order to allow the user to program and control any controllable electrical device in the premises with a single touch using a touchscreen device.

22.	Claims 12 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Naidoo-Xu-Hodges and further in view of Hewes et al. (US 2010/0041380 A1), hereinafter “Hewes”.
23.	As to claim 12, Naidoo-Xu-Hodges teaches the method of claim 21, but does not explicitly teach “wherein the determining the video stream format based at least on the relative success among the plurality of video stream formats comprises causing transmission, in response to an indication of unsuccessful transmission of the content via a second video streaming format, of the content via a first video stream format, wherein the second video streaming format is different from the first video streaming format”.
In an analogous art, Hewes teaches a system and method for determining and delivering appropriate multimedia content to data communication devices, wherein the transcoder retrieves the protocol capabilities of the delivery data network, the personal data communication device state/capabilities, looks up the personal data communication device user preferences (i.e., which could include privacy requirement of the user device and/or authentication requirement of the user device).  The transcoder retrieves the list of formats under which the content is available, selects the best content and transcodes the best content if necessary, to create the optimized content for the personal data communication device based on all the retrieved information (Hewes, paragraph [0092]).  Hewes also teaches that the transformed/optimized content is then delivered to the personal data communication device.  If a delivery receipt is not received after a certain time, the application can try another format (i.e., relative success among the plurality of video stream formats) (Hewes, paragraph [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of “determining the video stream format based at least on the relative success among the plurality of video stream formats comprises causing transmission, in response to an indication of unsuccessful transmission of the content via a second video streaming format, of the content via a first video stream format, wherein the second video streaming format is different from the first video streaming format”, as disclosed by Hewes, into the teachings of Naidoo-Xu-Hodges.  One would be motivated to do so to enable the system to create and deliver optimized content to the user based on the retrieve personal data communication device state/capabilities and user preferences (Hewes, paragraph [0092]).

24.	As to claim 24, Naidoo-Xu-Hodges teaches the method of claim 21, but does not explicitly teach “wherein the priority of the determined video stream format is lower than a priority of another video stream format of the plurality of video stream formats; and wherein the determining the video stream format is further based at least on an unsuccessful transmission of the content via the another video stream format”.
In an analogous art, Hewes teaches a system and method for determining and delivering appropriate multimedia content to data communication devices, wherein the transcoder retrieves the protocol capabilities of the delivery data network, the personal data communication device state/capabilities, looks up the personal data communication device user preferences (i.e., which could include privacy requirement of the user device and/or authentication requirement of the user device).  The transcoder retrieves the list of formats under which the content is available, selects the best content and transcodes the best content if necessary, to create the optimized content for the personal data communication device based on all the retrieved information (Hewes, paragraph [0092]).  Hewes also teaches that the transformed/optimized content is then delivered to the personal data communication device.  If a delivery receipt is not received after a certain time, the application can try another format (i.e., determining the video stream format is further based at least on an unsuccessful transmission of the content via the another video stream format) (Hewes, paragraph [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of “wherein the priority of the determined video stream format is lower than a priority of another video stream format of the plurality of video stream formats; and wherein the determining the video stream format is further based at least on an unsuccessful transmission of the content via the another video stream format”, as disclosed by Hewes, into the teachings of Naidoo-Xu-Hodges.  One would be motivated to do so to enable the system to create and deliver optimized content to the user based on the retrieve personal data communication device state/capabilities and user preferences (Hewes, paragraph [0092]).


Response to Arguments

25.	Applicant’s arguments filed on 02/23/2021 have been fully considered but they are moot in view of new grounds of rejection.

26.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N NGUYEN whose telephone number is (571) 272-3886.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441